17 N.Y.3d 893 (2011)
957 N.E.2d 1146
933 N.Y.S.2d 643
2011 NY Slip Op 87123
MARIST COLLEGE et al., Plaintiffs,
v.
CHAZEN ENVIRONMENTAL SERVICES, INC., Defendant and Third-Party Plaintiff-Appellant, et al., Defendants.
BRUSH & WEAVING CORPORATION, Doing Business as BLOCKSOM & Co., Third-Party Defendant-Respondent.
Motion No: 2011-852
Court of Appeals of New York.
Submitted July 25, 2011.
Decided October 20, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.